DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 6-17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The originally filed disclosure fails to provide support for performing a single comparison between three different blood flow velocity values. The claims, as amended, require performing one comparison (“perform a comparison” – emphasis added) between the blood flow velocity measured during step S105 of Figure 10, the blood flow velocity measured during step S109 of Figure 10, and the blood flow velocity measured at step S117 of Figure 10. According to both the written disclosure and Figure 10, two separate comparisons are performed: the first comparison occurs at step S111, wherein the blood flow velocity of the measured person in a state prior to detection of a predetermined posture is compared to the blood flow velocity of the measured person in a first state after a first predetermined period of time has elapsed since the predetermined posture of the measured person is initially detected, and the second comparison occurs at step S119, wherein the blood flow velocity of the measured person in the first state is compared to a blood flow velocity of the measured person in a second state after a second predetermined period of time has elapsed since the predetermined posture of the measured person is initially detected. There is no written or visual disclosure of comparing all three values; there is no written or visual disclosure of comparing the blood flow velocity measured at step S111 to the blood flow velocity measured at step S117.
In an alternative interpretation of the claims, the blood flow velocity of the measured person in a state prior to detection of the predetermined posture could be the blood flow velocity measured at step S105, the blood flow velocity of the measured person in the first state could be the blood flow velocity measured at step S109, and the blood flow velocity of the measured person in the second state could also be a blood flow velocity measured at step S109 (according to step S113, multiple blood flow velocity measurements can be taken at step S109). Even under this interpretation, there is no disclosure/written description for comparing more than two blood flow velocity measurements at once.
Furthermore, there is no written description of presenting information corresponding to a comparison result between three different blood flow velocity measurements. The initiation of the presentation of information corresponds to consecutive comparison results (multiple comparisons) between two blood flow velocity measurements.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4 and 6-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The independent claims, as currently written, require performing a single comparison using three different values. It is unclear how one comparison is performed using more than two values. As discussed in paragraph 3 above, as best understood by the Specification, two separate comparison steps are performed, each comparison step using two blood flow velocity measurements.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 2, and 6-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. The claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. A streamlined analysis of claim 15 follows.
 Regarding claim 15, the claim recites a series of steps or acts including comparing blood flow velocity measurements of a measured person. Thus, the claim is directed to a process, which is one of the statutory categories of invention.
The claim is then analyzed to determine whether it is directed to any judicial exception. The step of performing a comparison using a blood flow velocity in a first state, a blood flow velocity in a second state, and a blood flow velocity in a third state sets forth a judicial exception. This step describes a concept performed in the human mind (including an observation, evaluation, judgment, opinion). Thus, the claim is drawn to a Mental Process, which is an Abstract Idea.
Next, the claim as a whole is analyzed to determine whether the claim recites additional elements that integrate the judicial exception into a practical application. The claim recites the additional limitations of detecting a predetermined posture of a measured person, and presenting information corresponding to a comparison result obtained through a comparison between the blood flow velocity of the measured person in the first state and the blood flow velocity of the measured person in the second state, and specifies that the blood flow velocity of the measured person is measured using a sensor. These limitations fails to recite an additional element or a combination of additional elements to apply, rely on, or use the judicial exception in a manner that imposes a meaningful limitation on the judicial exception. None of the additional limitations provide an improvement to the technological field, the additional limitations do not effect a particular treatment or effect a particular change based on the comparison result, nor does the method use a particular machine to perform the Abstract Idea. Furthermore, unlike the eligible claim in Diehr in which the elements limiting the exception are individually conventional, but taken together act in concert to improve a technical field, the claim as a whole does not provide an improvement to the technical field.
Next, the claim as a whole is analyzed to determine whether any element, or combination of elements, is sufficient to ensure that the claim amounts to significantly more than the exception. The steps of determining posture and presenting information are recited at a high level of generality such that they amount to insignificant presolution and postsolution activity, respectively. When recited at this high level of generality, there is no meaningful limitation, such as a particular or unconventional step that distinguishes it from well-understood, routine, and conventional data gathering and data presentation performed by medical professionals prior to Applicant's invention. Furthermore, the recited sensor is a generic sensor configured to perform insignificant presolution activity. It is well established that the mere physical or tangible nature of additional elements such as the obtaining and comparing steps do not automatically confer eligibility on a claim directed to an abstract idea (see, e.g., Alice Corp. v. CLS Bank Int'l, 134 S.Ct. 2347, 2358-59 (2014)). Even when viewed as a combination with the Abstract Idea, the additional elements fail to transform the exception into a patent-eligible application of that exception. Thus, the claim as a whole does not amount to significantly more than the exception itself. The claim is therefore drawn to non-statutory subject matter. 
Regarding claim 1, the device recited in the claim is a generic device comprising generic components configured to perform the abstract idea. The recited circuitry is a generic computer part configured to perform the abstract idea. According to section 2106.05(f) of the MPEP, merely using a computer as a tool to perform an abstract idea, as in claim 1, does not integrate the Abstract Idea into a practical application. Similarly, implementing the method via a non-transitory computer-readable medium to perform the abstract idea, such as in claim 16, does not integrate the Abstract Idea into a practical application.
Claims 2 and 6-14 also fail to add something more to the abstract independent claim as they generally recite additional limitations that fail to integrate the Abstract Idea into a practical application, or they generally recite pre-solutional data gathering needed to perform the Abstract Idea.
It is noted that claim 3 recites eligible subject matter under 35 U.S.C. 101 as the information provided to the user guides the user to perform a predetermined behavior based on the information corresponding to the comparison result.

Response to Arguments
Applicant’s arguments with respect to the prior art rejections of the claims have been considered. While the amendments to the claims have overcome the prior art of record, they have also raised new issues under 35 U.S.C. 112(a) and 35 U.S.C. 112(b), as discussed in paragraphs 3 and 5 above.
Regarding the rejection of the claims under 35 U.S.C. 101, Applicant argues that it would be readily apparent to one of ordinary skill in the art that technical elements including the recited acceleration sensor, gyro sensor, camera, and blood flow velocity sensor clearly cannot be satisfied by mental steps. While this is true, these were not the elements of claims 1, 15, or 16 that the Examiner indicated recited a Mental Process. The steps of performing a comparison between three values and presenting information corresponding to the comparison result are the steps that recite a mental process. The acceleration sensor, gyro sensor, camera, and blood flow velocity sensor are merely generically claimed elements used to perform routine pre-solutional data gathering activity necessary to perform the Abstract Idea. Applicant then argues that the claims “relate to an improvement at the time of the invention to computer functionality itself, in that they are directed to a specific implementation of the recited solution to a problem in the relevant field”. This is not persuasive because Applicant merely asserts that the claims provide an improvement without actually stating what the improvement (or problem in the relevant field) is. It is noted that the “presentation of the information” language amended into the independent claims fails to tie the claims to a practical application. Unlike claim 3 which provides details of the information that guides a user, the presented information in claims 1, 15, and 16 is undefined and generic. At such a high level of generality, the presentation of information recitation in the independent claims is considered insignificant post-solution activity.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ETSUB D BERHANU whose telephone number is (571)270-5410. The examiner can normally be reached Mon-Fri 9:00am-5:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ETSUB D BERHANU/Primary Examiner, Art Unit 3791